Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 10,924,818 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not disclose:
“A method for providing media guidance, the method comprising:
causing, using a hardware processor, a plurality of recommendation interfaces that each include one of a plurality of supplemental content items to be presented on a display associated with a mobile device, wherein at least one of the plurality of supplemental content items relates to a media content item being presented by a media device;
determining, using the hardware processor, that state information associated with the mobile device indicates a subsequent visit to the-plurality of recommendation interfaces and indicates that the mobile device returned from a display inhibited state in which presentation of the plurality of recommendation interfaces was previously inhibited; and
causing, using the hardware processor, the plurality of recommendation interfaces to be updated with at least a second supplemental content item from the plurality of supplemental content items, wherein the second supplemental content item relates to the media content item being presented by the media device” as recited by claim 1 and the similar language in independent claims 8 and 15.
Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426